DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9-12 are all indefinite because they recite, “wherein the relative amounts, as measured by volume, of the (three or five) components as compared with each other is…” it is unclear to the examiner what this means, do applicant’s mean that the amounts are based on the total volume of the entire composition or do applicant’s mean that of the components named they contain the recited volumes of each as compared to one other component, e.g. as compared with each other does not make it clear whether or not the volume amounts are relative to the total amount or how these volumes are being compared to one another, and because the claim is comprising then these amounts could also mean that this composition is then diluted into some other solvent in some undisclosed amount? Based on the disclosure the examiner is interpreting this claim limitation to mean that the amounts of each component cited are based on the total volume of the antimicrobial composition e.g. 5-75% citrus oil means that based on the total volume of antimicrobial composition, the citrus oil is from 5-75% of the total volume, e.g. if the total composition is 100 ml, then citrus oil is present in 5 to 75 mL, etc. To overcome this rejection applicants should reword the volume amounts so that it is clear what they are relative to, e.g. the total volume of the composition or the total amount of the concentrate composition, etc. (For instance, in applicant’s specification Treatment 1 which is a concentrate which is subsequently diluted for use contains 34.85% citrus oil, 27.71% surfactants, 20.89% salt water, 13.65% humic acid and 2.90% pine oil which are based on the total concentration of the concentrate which is subsequently diluted for use.)
Claims 4 and 6 are indefinite because they recite amounts as measured by volume which are relative amounts and it is unclear to the examiner what the amounts are relative to, are the relative to the volume of the entire composition? Or are they relative to some other component in the composition (e.g. is relative to the citrus oil or the pine oil?) or is it relative to the composition when it is further diluted? Based on the specification the examiner is interpreting the volume amounts recited in these claims to be relative to the total volume of the antimicrobial composition. To overcome this rejection applicants should add what the volume amounts are relative to into the claim, e.g. composition further includes a surfactant which is present in 0.05-30% based on the total volume of the composition (or total volume of the concentrate composition).
Claims 11-12 are indefinite because they recite components a-d, however the claim recites that the relative amounts as measured by volume of the four components as compared with each other is…However, it is unclear to the examiner which component is being used to determine the relative amounts, e.g. is citrus oil volume amount relative to the pine oil, or is it relative to the salt water or is it relative to the growth stimulant or is it relative to the total amounts of all four components or is it relative to the sum of the other three components? Thus, it is completely unclear to the examiner what components applicants are using to calculate the volume of the composition with and whether or not the amounts listed are based on the total volume of the composition or not because the language of the claim makes it unclear what components are being used to calculate the volume percentages disclosed. Based on the specification the examiner is interpreting the percentages to be based on the total volume of the composition.
Claims 5, and 7-8 are also rejected because they depend either directly or indirectly from the above rejected claims and do not resolve the issues discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2003056917 (‘917, English equivalent to CN1615078, from IDS), Designer Ecosystems (http://designerecosystems.com/2014/08/24/sea-water-and-sea-salt-as-organic-fertilizer-that-makes-healthy-plants-grow-fast/, cited in previous action), Alexander (US5026416, cited in previous action), Whiteford (US8067403), and Lu et al. (GB2320927).

Applicant’s claim:
--An antimicrobial composition for treating plants prone to microbial disease, wherein the composition comprises:
citrus oil, pine oil and salt water, wherein the relative amounts, as measured by volume, of the three components only as compared with each other is
a) 5 — 75% citrus oil;
b) 0.5 — 60% pine oil; and
c) 15 — 88% salt water.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 4, 9-12, ‘917 teaches a composition for treating plants which is antimicrobial/antifungal and improves the growth of plants to which it is applied and comprises at least one surfactant in amounts of 20-34% which reads on the instantly claimed amounts of 0.05-30% that are claimed in claim 4, a water (e.g. any kind of water, and as such would broadly include salt water) in as the remainder/excess of the composition which reads on the claimed amounts of 15-88% claimed in claims 1 and 9, and at least one high terpene containing natural oil, wherein ‘917 (typo previously said ‘078) specifically prefers citrus oil (orange oil, lemon oil), and pine oil, includes citrus oil and pine oil in amounts of up to about 7% by weight which reads on the instantly claimed amounts of 5-75% of citrus oil, and 0.5-60% of pine oil that are instantly claimed (See entire document; abstract; pg. 4, ln. 4-25; pg. 6, ln. 10-pg. 7, ln. 15, inclusive; etc.). 
	Regarding claims 6, 9-12, ‘917 teaches that plant growth stimulants, e.g. urea (which is a known fertilizer and as such stimulated plant growth), can be added to the composition in amounts of 0.59-0.99% by weight which reads on the claimed range of 0.1-20% claimed (See pg. 8, ln. 7-9). 
	Regarding claims 9-12, ‘917 teaches methods of applying the composition to plants to control microbial pathogens, e.g. fungi, and wherein the compositions are applied to plants by spraying, which reads on treating the foliage of plants, and if it is being sprayed on the plants then it is also being sprayed onto the soil and thereby also indirectly treating the roots of the plant which are in the soil which has been contacted with the formulation as is instantly claimed (See entire document; Col. 5, ln. 1-24).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1, 4-12, ‘917 does not teach wherein the water is salt water. However, this deficiency in ‘917 is addressed by Designer Ecosystems.
Designer Ecosystems teaches that seawater/salt water are very effective organic fertilizers that help healthy plants grow fast as they contain many elements which are nutrients and micronutrients necessary for plant growth (See entire document; specifically section and tables up to the section sea water and salt prevent cancer; see also rose fertilized with sea water section and fertilizing poor, acidic, sandy soil section; etc.).
Regarding claims 4-5, ‘917 does not teach wherein the composition comprises alkyldimethyl benzyl ammonium chloride in amounts of 0.05-30%. However, this deficiency in ‘917 is addressed by Whiteford. ‘917 does teach wherein the composition can comprise a surfactant in amounts of 20-34%, and further wherein the composition can further comprise additional biocides/bacteriocides in amounts of about 0.05 to about 0.15%, wherein these biocides/bacteriocides include quaternary ammonium chloride biocides, e.g. Dowicil (See pg. 8, ln. 1-3).  
Whiteford teaches that cationic surfactants, which specifically include alkyldimethyl benzyl ammonium chloride, reduce surface tension at interfaces and are attracted to negatively charged surfaces, including microorganisms, and that quaternary ammonium compounds, and they specifically disclose alkyldimethyl benzyl ammonium chloride, denature the proteins of bacterial and/or fungal cells, affect the metabolic reactions of the cell and allow vital substances to leak out of the cell, finally causing death (See Col. 4, ln. 51-Col. 5, ln. 4). 
Regarding claims 6-8, ‘917 does not teach wherein the composition further comprises humic or fulvic acids in amounts of 0.1-20% by volume. However, this deficiency/these deficiencies are addressed by Alexander. Alexander teaches that humic and fulvic acids are effective plant nutrient/growth stimulants and that by using their composition which comprises 10-15% by weight of the composition as humic acids, this humic acid comprises from about 3 to about 5% by weight of the humic acid is fulvic acid and 3% of 10 is .03-.05% fulvic acid which reads on the instantly claimed growth stimulants claimed in claims 6-8 (See Alexander: abstract; Col. 1, ln. 37-68; Col. 7, ln. 60-Col. 8, ln. 21; Col. 5, ln. 62-Col. 6, ln. 7; Col. 3, ln. 63-68).
	Regarding claims 9-12, ‘917 does not teach wherein the antimicrobial pests being controlled are gram-negative bacteria although they do teach wherein the composition can comprise bacteriocides as is discussed above and as such they envision their composition being used to control phytopathogenic fungi and bacteria. However, this deficiency in ‘917 is addressed by Lu.
	Lu teaches that it was known to use combinations of pine oil and limonene (e.g. citrus oil) in 0.1-10 wt% and cationic surfactants, specifically alkyl dimethyl benzyl ammonium chloride, in compositions with water as germicides, specifically against broad spectrum bacteria, including gram negative bacteria (see abstract; pg. 1, ln. 30-pg. 2, ln. 9; pg. 3, ln. 1-pg. 4, ln. 21; pg. 13, ln. 4-13; pg. 14, ln. 20-24; pg. 15, ln. 19-26; pg. 26, evaluation of antimicrobial efficacy section, e.g. table 5).  

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art to add the claimed cationic surfactant, alkyl dimethyl benzyl ammonium chloride, to the composition and method of ‘917 in order to form the instantly claimed compositions and methods because ‘917 teaches that their compositions/methods can contain biocides in amounts which overlap those instantly claimed as is discussed above, and specifically exemplify quaternary ammonium chloride biocides. One of ordinary skill in the art would be motivated to select the claimed alkyl dimethyl benzyl ammonium chloride as the biocide because Whiteford teaches that cationic surfactants, which specifically include alkyldimethyl benzyl ammonium chloride, reduce surface tension at interfaces and are attracted to negatively charged surfaces, including microorganisms, and that quaternary ammonium compounds, and they specifically disclose alkyldimethyl benzyl ammonium chloride, denature the proteins of bacterial and/or fungal cells, affect the metabolic reactions of the cell and allow vital substances to leak out of the cell, finally causing death, and it was known to combine known antimicrobial actives into a single composition in order to afford more effective and/or broader spectrum antimicrobial action to the composition/method.
	It also would have been obvious to one of ordinary skill in the art to use the compositions instantly claimed which comprise pine oil, citrus oil, salt water as taught by the combination of ‘917, Designer Ecosystems, and Whiteford which are taught to be useful for improving plant growth and health, and controlling microbial infections of plants to control gram negative bacteria including those causing citrus greening because all of the claimed components were known in the art to be effective against gram negative bacteria in the concentrations/amounts instantly claimed as is evidenced/taught by Lu, and because they were known to be effective on plants in amounts which overlap those instantly claimed.
	It would have been obvious to one of ordinary skill in the art to combined both citrus oil and pine oil with the salt water in order to develop the instantly claimed composition because ‘917 teaches that both citrus oil and pine oil are active when applied to plants for controlling microorganisms and Lu teaches that in combination in amounts which overlap those instantly claimed pine oil and citrus oil/limonene and alkyl dimethyl benzyl ammonium chloride are broadly antimicrobial and are active against both positive and negative bacteria and as such would be expected to exhibit activity against gram negative bacteria including those which cause citrus greening. As such, one of ordinary skill in the art would be motivated to combine both citrus oil, pine oil, and alkyl dimethyl benzyl ammonium chloride into a composition to treat plants which is broadly antimicrobial and antifungal and to optimize the amounts of these agents to overlap/be the amounts instantly claimed because they were known to be active against gram negative and positive bacteria in the claimed amounts and it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	 It also would have been obvious to use as the water (which is not limited in ‘917), the claimed salt water in the claimed amounts because Designer Ecosystems teaches that seawater/salt water is very effective organic fertilizers that help healthy plants grow fast as they contain many elements which are nutrients and micronutrients necessary for plant growth and as such it would be obvious to use this as the carrier water in order to further improve the plant growth/health that is also desired in ‘917.
	It also would have been obvious to one of ordinary skill in the art to add humic and fulvic acids to the composition taught by ‘917 and Designer ecosystems because ‘917 teaches wherein their compositions also improve the health/growth of plants and by adding humic and/or fulvic acids the growth of the plants can be further improved as is taught by Alexander, while also controlling microorganisms which cause disease on the plants and it was known in the art to combine different active agents when treating plants/crops so that a wider biological activity spectrum can be achieved and because by combining multiple active agents in a single composition the user can apply multiple actives at once and not have to apply multiple different compositions to the actives, e.g. by applying the multiple actives at once it is more cost effective for the grower and uses less gas, less hours, etc.
	Finally, it also would have been obvious to one of ordinary skill in the art to supply the composition to the roots of the plant and/or apply the composition to the foliage of the plant or the plant in amounts effective to mitigate a gram-negative bacterial disease because it was known in the art that pine oil, citrus oil, salt water to plants to control microorganisms and it was known to apply compositions which comprise overlapping amounts of pine oil, citrus oil/limonene, alkyldimethyl benzyl ammonium chloride, and water to control broad spectrum bacteria, specifically gram-negative bacteria. As such one of ordinary skill in the art would conclude that if it was known to apply the same active agents in the same/overlapping amounts to various other surfaces for effective control of broad spectrum bacteria including gram-negative bacteria that these same actives when applied in amounts which are safe for plants and overlap those known to biocidal to gram negative bacteria that these compositions would then obviously control gram negative bacteria on plants with a reasonable expectation of success because this bactericidal activity against broad spectrum pathogens including gram negative bacteria is a property of the claimed active agents in the claimed amounts as is taught by the combined references especially in when taken in view of Lu. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s arguments, filed 02/25/22, have been fully considered but are not persuasive at this time. Specifically, applicants have argued that the 112 rejection is inappropriate and the claims were clear as submitted. The examiner respectfully disagrees because it is completely unclear to the examiner what is meant by “the relative amounts, as measured by volume, of the three components (or five components) only as compared with each other” and how they are being determined relative to each other, e.g. is it citrus oil as compared to pine oil or the citrus oil amount as compared to the pine oil and sea water or the relative amount citrus oil calculated as per the total of the three components instantly claimed? Thus, it is completely unclear to the examiner what is meant by the limitation, “the relative amounts, as measured by volume, of the three components (or five components) only as compared with each other”
	Applicants then argue that the combination of citrus oil and pine oil is not disclosed in ‘917. The examiner respectfully disagrees as ‘917 expressly teaches compositions comprising at least one high terpene oil selected from citrus oils (orange, lemon, or grapefruit oils), or pine oil, and at least one means that the inventors of ‘917 envisioned using more than one of these oils, e.g. blends of citrus oil and pine oil as is instantly claimed. Further, this is an obviousness rejection and not an anticipatory rejection and as such ‘917 does not need to specifically disclose the claimed combination of citrus oil and pine oil when it broadly teaches using at least one of the claimed oils, and at least one reads on the claimed blend of citrus and pine oils. Thus, applicant’s arguments that ‘917 does not teach the use of citrus and pine oil together is a too narrow reading of ‘917 as ‘917 does broadly teach applicant’s combination as is discussed and cited above. Applicants then argue that the combination of pine oil and citrus oil is only hypothetical. The examiner again respectfully points out that this is an obviousness rejection not and anticipatory rejection and that ‘917 does not have to exemplify applicant’s specific composition to render it obvious. As discussed above ‘917 teaches compositions comprising at least one high terpene oil selected from citrus oils (orange, lemon, or grapefruit oils), or pine oil, and water and ‘917 further specifically teaches that their compositions can comprise fertilizers and/or plant growth stimulants (which would broadly include salt water as Designer ecosystems teaches that salt water/sea water functions as a plant growth stimulant/fertilizer). Thus, it would be obvious to combine the known fertilizer/plant growth sea water as is taught by Designer Ecosystems into the composition of ‘917 in order to develop the instantly claimed composition because ‘917 teaches combining plant growth stimulants into their formulation for controlling microbial pathogens on plants that comprises the claimed pine oil and citrus oil in overlapping amounts to those instantly claimed.
	Applicants then argue that the specific combination of ‘917 and designer ecosystems is not supported by the disclosure of the references. Specifically, applicants argue that because ‘917 is directed to a biorational insecticide/fungicide that it cannot be combined with fertilizers or used with fertilizers. The examiner respectfully disagrees because ‘917 specifically teaches that their composition can comprise urea, which is a fertilizer/plant growth stimulant and that their composition in addition to controlling phytopathogenic microorganisms/fungi and the composition enhances water penetration leads to improved root and plant growth, and enhances the growth of plants and it is known in the art to combine fungicidal active agents with fertilizers to improve plant growth while also controlling fungi and improve plant growth at the same time. It is routine for one of ordinary skill in the art to combine different treatments into a composition in order to limit the number of times active agents need to be applied to a given crop, etc. thereby saving money and time for the grower. Thus, contrary to applicants assertion because the formulation of ‘917 is taught to improve growth of plants and can include known fertilizing agents such as urea and water (of any type) it would have been obvious to add sea water/salt water as is instantly claimed to the formulation of ‘917 in order to form a fungicidally effective composition which provides necessary nutrients to further improve the growth of the plants which are being treated with the composition. Thus, contrary to applicant’s assertion it is not impermissible hindsight which supports the combination of ‘917 with Designer ecosystems but the actual teachings of the references which allow for their combination to form a more effective fungicidal and plant growth improving composition.
	Applicants then argue that their evidence of nonobviousness overcomes the office action’s findings of obviousness and they point to evidence in the affidavit which is discussed below. The examiner respectfully points out that this data is incomplete in that it does not show what effect the sea water/salt water alone had on the fruit drop and as such it is unclear whether or not the claimed results were actually unexpected. Further, applicant’s results are not commensurate in scope with the claimed composition which allows for a much broader range of citrus oil, pine oil and salt water. Thus, for these reasons and the reasons discussed in the analysis of the affidavit below the results do not overcome the prima facie case of obviousness at this time. 

Declaration
	Kenneth Brown, provided a declaration which was submitted on 02/25/22, The Declaration meets the formal requirements. In the most relevant part, the Declaration presents results of testing the claimed blends of citrus oil, pine oil and salt water vs untreated plants and vs plants treated only with citrus and pine oils (no salt water). A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). The relevant criterion here is No. 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness. The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. The data shows that seawater/salt water in combination with the citrus oil and pine oil does reduce fruit drop vs the untreated control and reduces the fruit drop over plants treated with citrus and pine oil (no salt water). However, applicants have not demonstrated the effects of the salt water alone on fruit drop and as such it is unclear if the results are actually unexpected. Further, these results are not commensurate with the instant claims because these results used specific amounts of the claimed oils and salt water which were subsequently diluted to specific rates which were applied to the plants. Additionally, these results do not appear to overcome the prima facie case for obviousness that was presented in the prior art because the prior art ‘917 already teaches using at least one high terpene oil, wherein they specifically prefer/exemplify citrus oil and pine oil and as such it would be obvious to combine them in the claimed percentages because ‘917 teaches a composition for treating plants which is antimicrobial/antifungal and improves the growth of plants to which it is applied and comprises at least one surfactant in amounts of 20-34% which reads on the instantly claimed amounts of 0.05-30% that are claimed in claim 4, a water (e.g. any kind of water, and as such would broadly include salt water) in as the remainder/excess of the composition which reads on the claimed amounts of 15-88% claimed in claims 1 and 9, and at least one high terpene containing natural oil, wherein ‘917 specifically prefers citrus oil (orange oil, lemon oil), and pine oil, includes citrus oil and pine oil in amounts of up to about 7% by weight which reads on the instantly claimed amounts of 5-75% of citrus oil, and 0.5-60% of pine oil that are instantly claimed. ‘917 also teaches that plant growth stimulants, e.g. urea (which is a known fertilizer and as such stimulated plant growth), can be added to the composition in amounts of 0.59-0.99% by weight which reads on the claimed range of 0.1-20% claimed. ‘917 also teaches methods of applying the composition to plants to control microbial pathogens, e.g. fungi, and wherein the compositions are applied to plants by spraying, which reads on treating the foliage of plants, and if it is being sprayed on the plants then it is also being sprayed onto the soil and thereby also indirectly treating the roots of the plant which are in the soil which has been contacted with the formulation as is instantly claimed, and Designer Ecosystems teaches that seawater/salt water are very effective organic fertilizers that help healthy plants grow fast as they contain many elements which are nutrients and micronutrients necessary for plant growth (See entire document; specifically section and tables up to the section sea water and salt prevent cancer; see also rose fertilized with sea water section and fertilizing poor, acidic, sandy soil section; etc.). It would have been obvious for one of ordinary skill in the art to select as the water (which is not limited in ‘917), the claimed salt water in the claimed amounts because Designer Ecosystems teaches that seawater/salt water is very effective organic fertilizers that help healthy plants grow fast as they contain many elements which are nutrients and micronutrients necessary for plant growth and as such it would be obvious to use this as the carrier water in order to further improve the plant growth/health that is also desired in ‘917 especially since ‘917 teaches that their compositions can comprise plant growth stimulants which is what salt water is/does according to designer ecosystems. One of ordinary skill in the art would be motivated to form the claimed combination when looking to ‘917 and Designer ecosystems in order to develop further effective compositions for improving plant growth and health while also controlling microbial pathogens on the plants.
	
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616